Exhibit 10.12
Option Agreement
This Option Agreement (the “AGREEMENT”) is made between the BOARD OF REGENTS
(“BOARD”), of the UNIVERSITY OF TEXAS SYSTEM (“SYSTEM”), an agency of the State
of Texas, whose address is 201 West 7th Street, Austin, Texas 78701, and
ChromaDex (“OPTIONEE”), a corporation, with its principal place of business at
2952 Daimler St., Santa Ana, CA 92705.
RECITALS
A. BOARD owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS which were developed
at the University of Texas at El Paso (“UNIVERSITY”), a component institution of
SYSTEM.
B. BOARD desires to have PATENT RIGHTS and TECHNOLOGY RIGHTS developed and used
for the benefit of OPTIONEE, the BOARD, INVENTOR, and the public as outlined in
BOARD’S Intellectual Property Policy.
C. OPTIONEE wishes to obtain an option to negotiate and acquire a license from
BOARD to practice PATENT RIGHTS and TECHNOLOGY RIGHTS and sell and distribute
products derived therefrom.
NOW THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties agree as follows:
1. EFFECTIVE DATE AND OPTION PERIOD
This AGREEMENT is effective as of July 25, 2005 (“EFFECTIVE DATE”) for a period
of 12 months (the “OPTION PERIOD”),
2. DEFINITIONS
2.1 PATENT RIGHTS mean BOARD’S rights in improvements to information or
discoveries covered by U.S. Patent # 6,017,722 entitled, “Luminous Bacteria and
Methods for the Isolation, Identification and Quantification of Toxicants,” U.S.
Patent # 6,340,572, entitled, “Kit for the Isolation, Identification and
Quantification of Toxicants,” and U.S. Patent #6,673,563 entitled “Luminous
Bacteria and Methods for the Isolation, Identification and Quantification of
Toxicants”, all corresponding foreign patent applications; and all
re-examinations or extensions thereof.
2.2 TECHNOLOGY RIGHTS mean BOARD’S rights in any technical information,
know-how, process, procedure, composition, method, formula, protocol, technique
or data developed by Dr. James Becvar, Laura Becvar, and Olga Valerio
(“INVENTORS”) at UNIVERSITY prior to the EFFECTIVE DATE relating to Lumibiotic
Assay (UTEP No. 05-001), LumiGel Overlay (UTEP No. 05-002), and Multiplex
Lumitection Analysis (UTEP No. 05-003) which are not covered by PATENT RIGHTS.

 

 



--------------------------------------------------------------------------------



 



2.3 LICENSED PRODUCT means any product which cannot be developed, manufactured,
used or sold without utilizing PATENT RIGHTS or TECHNOLOGY RIGHTS.
3. WARRANTIES
3.1 Except for the rights, if any of the Government of the United States, as set
forth below, BOARD hereby represents that it has the full right and power to
enter into this AGREEMENT and to grant the exclusive option set forth in this
AGREEMENT. BOARD makes no other warranties concerning its rights covered by this
AGREEMENT. BOARD makes no expressed or implied warranty of merchantability or
fitness for a particular purpose as to any LICENSED PRODUCT. BOARD makes no
warranty or representation as to the validity or scope of the PATENT RIGHTS or
that any LICENSED PRODUCT will be free from an infringement of patents of third
parties, or that no third parties are in any way infringing PATENT RIGHTS.
3.2 OPTIONEE understands that the PATENT RIGHTS and TECHNOLOGY RIGHTS may have
been developed under a funding agreement with the Government of the United
States of America and, if so, that the Government may have certain rights
relative thereto. This AGREEMENT is explicitly made subject to the Government’s
rights under any such agreement and any applicable law or regulation. To the
extent that there is a conflict between any such agreement, applicable law or
regulation and this AGREEMENT, the terms of such Government agreement,
applicable law or regulation will prevail.
4. OPTION FOR EXCLUSIVE LICENSE
4.1 BOARD hereby grants OPTIONEE an exclusive option to acquire an exclusive,
worldwide license to practice PATENT RIGHTS and TECHNOLOGY RIGHTS under terms
set forth in the License Agreement attached as Attachment A.
5. TERMINATION
5.1 OPTIONEE may terminate this AGREEMENT by giving 30 days written notice to
UNIVERSITY.
5.2 UNIVERSITY may terminate this AGREEMENT upon 30 days written notice to
OPTIONEE if OPTIONEE breaches or defaults on its payments under Article 6 or its
payments and obligations (including, but not limited to, payment of patent
expenses) as set forth in any related agreement between OPTIONEE and UNIVERSITY
covering PATENT RIGHTS and/or TECHNOLOGY RIGHTS, unless, before the end of the
30 day period, OPTIONEE has cured the breach or default to the satisfaction of
UNIVERSITY and so notifies UNIVERSITY in writing, stating the manner of the
cure.

 

 



--------------------------------------------------------------------------------



 



6. PAYMENT
6.1 In consideration for the option granted herein, OPTIONEE agrees to pay BOARD
an option fee equal to any out-of-pocket patent and licensing expenses, credible
toward a license fee upon election of the option to license, to be payable in
four equal payments the first due upon execution of this Agreement by Licensee
and the other three payments due every calendar quarter;
6.2 All payments under this AGREEMENT are to be paid in U.S. dollars, checks
payable to the order of UNIVERSITY and mailed to the address in Section 8.6.
7. CONFIDENTIAL INFORMATION
7.1 As soon as possible following the execution of this AGREEMENT, UNIVERSITY,
through INVENTOR, will disclose all relevant Confidential Information as defined
in Section 7.2 below, other information, and data relating to PATENT RIGHTS and
TECHNOLOGY RIGHTS, to enable OPTIONEE to evaluate the potential commercial
significance of the PATENT RIGHTS and TECHNOLOGY RIGHTS.
7.2 In addition to the initial disclosure described in Section 7.1, the parties
may disclose other Confidential Information to each other, from time to time, in
connection with work contemplated under this AGREEMENT. All such information
whether disclosed Initially or during the OPTION PERIOD will be referred to as
“Confidential Information.” Each party will use reasonable efforts to prevent
the disclosure of any of the other party’s Confidential Information to third
parties for a period of three (3) years after the termination of this AGREEMENT,
provided that the recipient party’s obligation will not apply to information
that:
a. is not disclosed in writing or reduced to writing and so marked with an
appropriate confidentiality legend within thirty (30) days of disclosure;
b. is already in the recipient party’s possession at the time of disclosure
thereof and not obtained directly or indirectly from the other, as proven by the
receiving party’s written records;
c. is or later becomes published through no fault of the recipient party;
d. is lawfully acquired from a third party having no obligations of
confidentiality to the disclosing party;
e. is independently developed by the recipient party; or
f. is required by law or regulation to be disclosed.

 

 



--------------------------------------------------------------------------------



 



7.3 In the event that information is required to be disclosed under
Section 7.2(f) above, the party required to make disclosure will notify the
other to allow that party to assert whatever exclusions or exemptions may be
available to it under such law or regulation.
8. GENERAL PROVISIONS
8.1 This AGREEMENT may not be assigned by OPTIONEE without the prior written
consent of BOARD, which consent may not unreasonably be withheld. However,
OPTIONEE may assign any and all of the rights granted to it pursuant to this
AGREEMENT to a successor of all or substantially all of its business to which
this AGREEMENT relates without the approval from or prior notice to BOARD.
8.2 This AGREEMENT constitutes the entire and only agreement between the parties
relating to an option to acquire a license, and all prior negotiations,
representations, agreements and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof may be made except by
written mutual agreement by the parties.
8.3 The relationship between UNIVERSITY and OPTIONEE is that of independent
contractors. UNIVERSITY and OPTIONEE are not joint ventures, partners, principal
and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. UNIVERSITY will have no
power to bind or obligate OPTIONEE in any manner, other than as is expressly set
forth in this AGREEMENT. Likewise OPTIONEE will have no power to bind or
obligate UNIVERSITY in any manner, other than as is expressly set forth in this
AGREEMENT.
8.4 If any provision of this AGREEMENT is ultimately held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
8.5 Any delay in enforcing a party’s right under this AGREEMENT or any waiver as
to a particular default or other matter will not constitute a waiver of such
party’s rights to the future enforcement of its rights under this AGREEMENT,
except only as to an express written and signed waiver to a specific matter for
a specific period of time.

 

 



--------------------------------------------------------------------------------



 



8.6 Any notice required by this AGREEMENT will be given by personal delivery
(including delivery by reputable messenger services such as Federal Express) or
by prepaid, first class, certified mail, return receipt requested, addressed to:
The University of Texas at El Paso
Technology Transfer Office
Burges Hall, Room 404
500 W. University
El Paso, Texas 79968
Attn: Technology Transfer Manager
Ph: 915/747-7901
Fax: 915/747-5931
or in the case of OPTIONEE to:
ChromaDex
2952 Daimler St.
Santa Ana, California 92705
Attn: Frank Jaksch
Fax: 949/419-0894
Phone: 949/419-0288
or at such other addresses as may be given from time to time in accordance with
the terms of this notice provision.
8.7 This AGREEMENT will be governed by, construed, and enforced in accordance
with the internal laws of the State of Texas.
IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be executed by
their duly authorized representatives.

                      BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS SYSTEM       CHROMADEX    
 
                   
By
          By   /s/ Frank Jaksch    
 
                   
 
  Diana S. Natalicio, President           Frank Jaksch, President    
 
                   
Date:
          Date:   August 19, 2005    
 
                   
 
                    Approved as to Content:                
 
                   
By
                   
 
                   
 
  Paul C. Maxwell, Vice President                
 
  For Research & Sponsored Projects                
 
                   
Date:
                   
 
                   

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT A

 

 



--------------------------------------------------------------------------------



 



PATENT LICENSE AGREEMENT
THIS Agreement is between the Board of Regents (“Board”) of The University of
Texas System (“System”), an agency of the State of Texas, whose address is 201
West 7th Street, Austin, Texas 78701, and ChromaDex, a corporation having a
principal place of business located at 2952 Daimler St., Santa Ana, CA 92705
(“Licensee”).
TABLE OF CONTENTS

         
RECITALS
    2  
 
       
1. EFFECTIVE DATE
    2  
 
       
2. DEFINITIONS
    2  
 
       
3. WARRANTY, SUPERIOR RIGHTS AND REPRESENTATIONS
    4  
 
       
4. LICENSE
    5  
 
       
5. PAYMENTS AND REPORTS
    5  
 
       
6. TERM AND TERMINATION
    8  
 
       
7. INFRINGEMENT BY THIRD PARTIES
    10  
 
       
8. ASSIGNMENT
    10  
 
       
9. PATENT MARKING
    10  
 
       
10. INDEMNIFICATION AND INSURANCE
    10  
 
       
11. USE OF BOARD AND COMPONENT’S NAME
    11  
 
       
12. CONFIDENTIAL INFORMATION AND PUBLICATION
    11  
 
       
13. PATENTS AND INVENTIONS
    12  
 
       
14. ALTERNATE DISPUTE RESOLUTION
    13  
 
       
15. GENERAL
    13  
 
       
SIGNATURES
    14  

 

 



--------------------------------------------------------------------------------



 



RECITALS
A. Board owns certain Patent Rights and Technology Rights related to Licensed
Subject Matter, which was developed at The University of Texas El Paso
(“University”), a component institution of System.
B. Board desires to have the Licensed Subject Matter developed and used for the
benefit of Licensee, Inventor, Board, and the public as outlined in Board’s
Intellectual Property Policy.
C. Licensee wishes to obtain a license from Board to practice Licensed Subject
Matter.
NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties agree as follows:
1. EFFECTIVE DATE
This Agreement is effective August 19, 2005 (“Effective Date”).
2. DEFINITIONS
As used in this Agreement, the following terms have the meanings indicated:
2.1 “Affiliate” shall mean any individual or entity directly or indirectly
controlling, controlled by or under common control with, a party to this
Agreement. For purposes of this Agreement, the direct or indirect ownership of
over fifty percent (50%) of the outstanding voting securities of an entity, or
the right to receive over fifty percent (50%) of the profits or earnings of an
entity shall be deemed to constitute control. Such other relationship as in fact
gives such Individual or entity the power or ability to control the management,
business and affairs of an entity shall also be deemed to constitute control.
2.2 “Licensed Field” means all fields.
2.3 “Licensed Product” means any product, composition, method or process which,
in the course of manufacture, use, practice, sale or Import is:
(a) within the scope of one or more claims of the Patent Rights; or
(b) a product containing any one or more of the following or similar elements
and which is intended to be used as part of any product, composition, method or
process which is within the scope of one or more claims of the Patent Rights:
(i) Analytical chemistry media (i.e. TLC plates);

 

2



--------------------------------------------------------------------------------



 



(ii) luminescent bacteria for detection (stabilized);
(iii) chemicals and reagents for performing steps covered under the Patent
Rights;
(iv) detection devices or media; and/or
(v) instruction manual describing or inducing one to perform the steps covered
under the Patent Rights.
2.4 “Licensed Subject Matter” means Inventions and discoveries covered by Patent
Rights or Technology Rights within Licensed Field.
2.5 “Licensed Territory” means the worldwide.
2.6 “Net Sales” means the gross revenues received by Licensee, affiliates, or
sublicensees from the Sale of Licensed Products less sales and/or use taxes
actually paid, import and/or export duties actually paid, outbound
transportation prepaid or allowed, and amounts allowed or credited due to
returns (not to exceed the original billing or invoice amount). Transfer of a
licensed product within licensee or between licensee and an affiliate for sale
by the transferee shall not be considered a Net Sale for purposes of
ascertaining royalty charges. In such circumstances, the gross sales price and
resulting net sales price shall be based upon the sale of the licensed product
by the transferee.
2.7 “Patent Rights” means Board’s rights in improvements to information or
discoveries covered by U.S. Patent # 6,017,722 entitled, “Luminous Bacteria and
Methods for the Isolation, Identification and Quantification of Toxicants,” U.S.
Patent # 6,340,572, entitled, “Kit for the Isolation, Identification and
Quantification of Toxicants,“and U.S. Patent #6,673,563 entitled “Luminous
Bacteria and Methods for the Isolation, Identification and Quantification of
Toxicants”, all corresponding foreign patent applications; and all
re-examinations or extensions thereof.
2.8 “Sale, Sell or Sold” means the transfer or disposition of a Licensed Product
for value to a party other than Licensee.
2.9 “Technology Rights” means Board’s rights in any technical information,
know-how, process, procedure, composition, method, formula, protocol, technique
or data developed by Dr. James Becvar, Laura Becvar, and Olga Valerio and other
employees (“INVENTORS”) at UNIVERSITY prior to or subsequent to the EFFECTIVE
DATE relating to Lumibiotic Assay (UTEP No. 05-001), LumiGel Overlay (UTEP
No. 05-002), and Multiplex Lumitection Analysis (UTEP No. 05-003) which are not
covered by PATENT RIGHTS.

 

3



--------------------------------------------------------------------------------



 



2.10 “Improvements” means Board’s rights in any technical information, know-how,
process, procedure, composition, method, formula, protocol, technique or data
developed by University which are not covered by Patent Rights but which would
require the use of Patent Rights to execute.
2.11 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on: March 31, June 30, September 30 and December 31.
3. WARRANTY: SUPERIOR-RIGHTS
3.1 Except for the rights, if any, of the Government of the United States, as
set forth below, Board represents and warrants its belief that (i) it is the
owner of the entire right, title, and interest in and to Licensed Subject
Matter, (ii) it has the sole right to grant licenses thereunder, and (iii) it
has not knowingly granted licenses thereunder to any other entity that would
restrict rights granted to Licensee except as stated herein.
3.2 Licensee understands that the Licensed Subject Matter may have been
developed under a funding agreement with the Government of the United States of
America and, if so, that the Government may have certain rights relative
thereto. This Agreement is explicitly made subject to the Government’s rights
under any agreement and any applicable law or regulation. If there is a conflict
between an agreement, applicable law or regulation and this Agreement, the terms
of the Government agreement, applicable law or regulation shall prevail.
3.3 Licensee understands and acknowledges that Board, by this Agreement, makes
no representation as to the operability or fitness for any use, safety,
efficacy, ability to obtain regulatory approval, patentability, and/or breadth
of the Licensed Subject Matter. Board, by this Agreement, also makes no
representation as to whether there are any patents now held, or which will be
held, by others or by Board in the Licensed Field, nor does Board make any
representation that the inventions contained in Patent Rights do not infringe
any other patents now held or that will be held by others or by Board.
3.4 Licensee, by execution hereof, acknowledges, covenants and agrees that it
has not been induced in any way by Board, System, University or its employees to
enter into this Agreement, and further warrants and represents that (i) it has
conducted sufficient due diligence with respect to all items and issues
pertaining to this Article 3 and all other matters pertaining to this Agreement;
and (ii) Licensee has adequate knowledge and expertise, or has utilized
knowledgeable and expert consultants, to adequately conduct the due diligence,
and agrees to accept ail risks inherent herein.

 

4



--------------------------------------------------------------------------------



 



4. LICENSE
4.1 Board hereby grants to Licensee a royalty-bearing, exclusive license under
Licensed Subject Matter including all improvements from the effective date going
forward without any increase in Royalty rate percentage, to manufacture, have
manufactured, to sell or have sold, to use and have used, to practice and have
practiced any Licensed Products within the Licensed Territory for use within
Licensed Field. This grant is subject to the payment by Licensee to Board of all
consideration as provided herein, and is further subject to rights retained by
Board to:

  a.   Publish the general scientific findings from research related to Licensed
Subject Matter subject to the terms of Section 12, Confidential Information; and
    b.   Use Licensed Subject Matter for research, teaching and other
educationally-related purposes, subject to the terms of Section 12.

4.2 Licensee may extend the license granted herein to any Affiliate if the
Affiliate consents to be bound by this Agreement to the same extent as Licensee.
4.3 Licensee may grant sublicenses consistent with this Agreement if Licensee is
responsible for the operations of its sublicensees relevant to this Agreement as
if the operations were carried out by Licensee, including the payment of
royalties whether or not paid to Licensee by a sublicensee. Licensee must
deliver to Board a true and correct copy of each sublicense subject to
confidentiality granted by Licensee, and any modification or termination
thereof, within 30 days after execution, modification, or termination. When this
Agreement is terminated, all existing sublicenses granted by Licensee must be
assigned to Board and Board agrees to accept and honor such sublicenses.
5. PAYMENTS AND REPORTS
5.1 In consideration of rights granted by Board to Licensee under this
Agreement, Licensee will pay Board the following:

  a.   A nonrefundable license documentation in the amount of ______, to be
payable in four equal payments the first due upon execution of this Agreement by
Licensee and the other three payments due the end of the first month of each
Calendar Quarter, every successive Calendar Quarter until paid in full;

 

5



--------------------------------------------------------------------------------



 



  b.   A running royalty equal to one and three quarters percent (1.75%) of
world wide Net Sales of Licensed Products by Licensee, its Affiliates and
Sublicensees, to be decreased by twenty-five percent (25%) of the percentage of
any additional licenses from third parties reasonably required to commercialize
any given Licensed Product, but only as to such Licensed Product, and in no
event to be reduced to less than one and one half percent (1.50%) of Net Sales.
Royalties will be paid on all products world wide, without regard to whether
there are Patent Rights in any country other than the United States. The
Antistacking provision would not apply to license agreements cross referenced in
this agreement, (the Becvar/ChromaDex) Products sold by Licensee and protected
by a valid claim included within Patent Rights.

5.2 In consideration of rights granted by Board to Licensee under this
Agreement, Licensee further agrees to pay Board the following after the
execution of a sublicense hereunder:

  a.   Within 30 days after the execution of the sublicense, a sublicense fee of
5% of any up-front cash payment made to Licensee in consideration of the
sublicense, excluding funds paid to Licensee for research and development
purposes.     b.   Within 60 days after the execution of the sublicense, a
sublicense fee constituting a cash payment equal to 10% of any non-cash
consideration received by Licensee from a sublicensee, such consideration to
include, without limitation, equity in other companies. The value of an equity
investment will be calculated as the average market value of the class of stock
involved for 5 consecutive days preceding the execution of the sublicense
agreement. In cases where the sublicense agreement calls for payment to Licensee
of a premium over the market value, Board will also share 10% of the premium
paid to Licensee.

5.3 During the Term of this Agreement and for 1 year thereafter, Licensee agrees
to keep complete and accurate records of its and its sublicensees’ Sales and Net
Sales of Licensed Products under the license granted in this Agreement in
sufficient detail to enable the royalties payable hereunder to be determined.
Licensee agrees to permit Board or its representatives, at Board’s expense, to
periodically but no more than once per annum examine Its books, ledgers, and
records during regular business hours for the purpose of and to the extent
necessary to verify any report required under this Agreement. Any such audit
shall be coordinated with auditing requirements under the Becvar/ChromaDex.
agreement cross referenced in this agreement, to prevent duplicate audits in any
calendar year. If the amounts due to Board are determined to have been underpaid
by more than 5%, Licensee will pay the cost of the examination and accrued
interest at the highest allowable rate but not more prime rate plus three
percent (3%) interest compounded daily on the amount underpaid.

 

6



--------------------------------------------------------------------------------



 



5.4 Within 60 days following the close of each Calendar Quarter, beginning
immediately after the Effective Date, Licensee must deliver to Board a true and
accurate written report, even if no payments are due Board, giving the
particulars of the business conducted by Licenses and its sublicensee(s), if any
exist, during the preceding 3 calendar months under this Agreement as are
pertinent to calculating payments hereunder. This report will Include at least:

  a.   the country of sale

  b.   the date sold;

  c.   the applicable deductions and calculation of royalties thereon; and

  d.   the total royalties computed and due Board.

Simultaneously with the delivery of each report, Licensee must pay to Board the
amount, if any, due for the period of each report.
5.5 On or before each anniversary of the Effective Date, irrespective of having
a first Sale or offer for Sale, Licensee must deliver to Board a written
progress report as to Licensee’s (and any sublicensee’s) efforts and
accomplishments during the preceding year in diligently commercializing Licensed
Subject Matter in the Licensed Territory and Licensee’s (and, if applicable,
sublicensee’s) commercialization plans for the upcoming year.
5.6 All amounts payable here by Licensee for Licensed Products sold in the
United States must be paid in United States funds without deductions for taxes,
assessments, fees, or charges of any kind. Checks must be payable to the
University of Texas at El Paso.
5.7 Currency Conversions/Tax Withholding: Payments shall be made in United
States dollars to the extent that conversions to United States dollars are
permitted. The rate of exchange to be used in any such conversion from the
currency in the country where such Net Sales are made shall be the commercial
rate of exchange prevailing in the United States on the last day of the Calendar
Quarter calculated using the exchange rate (local currency, per US$1) published
in The Wall Street Journal, Western Edition, under the heading “Currency
Trading.” If due to restrictions or prohibitions Imposed by national or
international authority, royalties in any country cannot be remitted to Licensor
within six (6) months after the end of the Calendar Quarter during which they
are earned, then Licensee shall be obligated to deposit the royalties in a bank
account in such country in the name of Licensor or Licensor’s designee. If
Licensee concludes that tax withholdings under the laws of any country are
required with respect to payments to Licensor, Licensee may deduct and pay to
the appropriate governmental authorities the amount required to be withheld from
the amount due Licensor and provide to Licensor reasonable evidence of
such_payment.

 

7



--------------------------------------------------------------------------------



 



5.8 Licensee must reimburse Board for all its out-of-pocket expenses thus far
incurred in filing, prosecuting, enforcing and maintaining exclusively licensed
Patent Rights and must pay all future expenses so long as and in the countries
its license remains exclusive.
6. TERM AND TERMINATION
6.1 The term of this Agreement is from the Effective Date to the full end of the
term or terms for which Patent Rights have not expired or, if only Technology
Rights are licensed and no Patent Rights are applicable, for a term of 15 years.
6.2 Any time after 2 years from the Effective Date, Board and University have
the right to terminate the exclusivity of this license in any national political
jurisdiction in the Licensed Territory if Licensee, within 90 days after
receiving written notice from University of intended termination of exclusivity,
fails to provide written evidence satisfactory to University that Licensee or
its sublicensee’s has commercialized or is actively attempting to commercialize
a licensed invention in such jurisdiction(s), provided, however, that,
notwithstanding the foregoing, if Licensee has reported Net Sales of the
following amounts for the periods indicated Licensee will be deemed to have
satisfied the commercialization requirements of this paragraph for all
territories:

  (i)   Second year: two hundred thousand dollars ($200,000)

  (ii)   Third and Fourth years; five hundred thousand dollars ($500,000) each
year

  (iii)   Fifth and Sixth years: one million dollars ($1,000,000) each year

  (iv)   Thereafter $2,000,000 each year

6.3 Any time after 3 years from the Effective Date, Board and University have
the right to terminate this license in any national political jurisdiction in
the Licensed Territory if Licensee, within 90 days after receiving written
notice from University of intended termination, fails to provide written
evidence satisfactory to University that Licensee or its sublicensees has
commercialized or is actively attempting to commercialize a licensed invention
in such jurisdiction(s), provided, however, that, notwithstanding the foregoing,
if Licensee has reported Net Sales of the following amounts for the periods
indicated Licensee will be deemed to have satisfied the commercialization
requirements of this paragraph for all territories:

  (i)   Second year: two hundred thousand dollars ($200,000)

  (ii)   Third and Fourth years: five hundred thousand dollars ($500,000) each
year

  (iii)   Fifth and Sixth years: one million dollars ($1,000,000) each year

  (iv)   Thereafter $2,000,000 each year

 

8



--------------------------------------------------------------------------------



 



6.4 The following definitions apply to Article 6: (i) “Commercialize” means
having Sales of Licensed Products in such jurisdiction; and (ii) “Active
attempts to commercialize” means having Sales of Licensed Products or an
effective, ongoing and active research, development, manufacturing, marketing or
sales program as appropriate, directed toward obtaining regulatory approval,
production or Sales of Licensed Products in any jurisdiction, and plans
acceptable to University, in its sole discretion, to commercialize licensed
inventions in the jurisdiction(s) that University intends to terminate.
6.5 This Agreement will earlier terminate automatically if Licensee becomes
bankrupt or insolvent and/or if the business of Licensee is placed in the hands
of a receiver, assignee, or trustee, whether by voluntary act of Licensee or
otherwise; or

  a.   upon 90 days written notice from Board if Licensee breaches or defaults
on its obligation to make payments (if any are due) or reports, in accordance
with the terms of Article 5, unless, before the end of the 90 day period,
Licensee has cured the default or breach and so notifies Board, stating the
manner of the cure and provided that if there is a dispute submitted to
arbitration, the notice and cure period will not commence until the later of the
completion of the arbitration; or

  b.   upon 90 days written notice if Licensee breaches or defaults on any other
obligation under this Agreement, unless, before the end of the 90 day period,
Licensee has cured the default or breach and so notifies Board, stating the
manner of the cure and provided that if there is a dispute submitted to
arbitration, the notice and cure period will not commence until the later of the
completion of the arbitration; or

  c.   at any time by mutual written agreement between Licensee, University and
Board, upon 180 days written notice to all parties and subject to any terms
herein which survive termination; or

  d.   under the provisions of Paragraphs 6.2 and 6.3 if invoked.

6.6 If this Agreement is terminated for any cause:

  a.   nothing herein will be construed to release either party of any
obligation matured prior to the effective date of the termination;

  b.   after the effective date of the termination, Licensee may sell all
Licensed Products and parts therefore it has on hand at the date of termination,
if it pays earned royalties thereon according to the terms of Article 5; and

  c.   Licensee will be bound by the provisions of Articles 10
(Indemnification), 11 (Use of Board and Component’s Name), and 12 (Confidential
Information) of this Agreement.

 

9



--------------------------------------------------------------------------------



 



7. INFRINGEMENT BY THIRD PARTIES
7.1. If either PARTY becomes aware of potential infringement of any PATENT
RIGHTS, then that PARTY will notify the other PARTY as soon as possible and the
PARTIES agree to discuss and determine how best to end such infringement.
Licensee must pay Board a royalty on any monetary recovery if the monetary
recovery is for damages less any legal expense or a reasonable royalty in lieu
thereof. If Licensee does not file suit against a substantial infringer of a
patent within 6 months of knowledge thereof, then Board may enforce any patent
licensed hereunder on behalf of Itself and Licensee, Board retaining all
recoveries from such enforcement.
7.2 In any infringement suit or dispute, the parties agree to cooperate fully
with each other. At the request and expense of the party bringing suit, the
other party will permit access to all relevant personnel, records, papers,
information, samples, specimens, etc., during regular business hours.
8. ASSIGNMENT
Except in connection with the sale of substantially all of Licensee’s assets to
a third party, this Agreement may not be assigned by Licensee without the prior
written consent of Board, which will not be unreasonably withheld; provided,
however, Licensee may, without such consent, assign the Agreement and its rights
and obligations hereunder in connection with the transfer or sale of all or
substantially all of its assets related to the division or the subject business,
or in the event of its merger or consolidation or change in control or similar
transaction.
9. PATENT MARKING
Licensee must permanently and legibly mark all products and documentation
manufactured or sold by it under this Agreement with a patent notice as may be
permitted or required under Title 35, United States Code.
10. INDEMNIFICATION AND INSURANCE
10.1 Licensee agrees to hold harmless and indemnify Board, System, University,
its Regents, officers, employees and agents from and against any claims,
demands, or causes of action whatsoever, including without limitation those
arising on account of any injury or death of persons or damage to property
caused by, or arising out of, or resulting from, the exercise or practice of the
license granted hereunder by Licensee, its Affiliates or their officers,
employees, agents or representatives.
10.2 In no event shall Board be liable for any indirect, special, consequential
or punitive damages (including, without limitation, damages for loss of profits
or expected savings or other economic losses, or for injury to persons or
property) arising out of or in connection with this Agreement or its subject
matter, regardless of whether Board knows or should know of the possibility of
such damages.

 

10



--------------------------------------------------------------------------------



 



10.3 Insurance

  a.   Beginning at the time when any Licensed Subject Matter is being
distributed or sold (including for the purpose of obtaining regulatory
approvals) by Licensee or by a sublicensee, Licensee shall, at its sole cost and
expense, procure and maintain commercial general liability insurance in amounts
not less than $2,000,000 per incident and $2,000,000 annual aggregate, and
Licensee shall use reasonable efforts to have the Board, System, University, its
Regents, officers, employees and agents named as additional insured’s. Such
commercial general liability insurance shall provide (i) product liability
coverage; (ii) broad form contractual liability coverage for Licensee’s
indemnification under this Agreement; and (iii) coverage for litigation costs.
The minimum amounts of insurance coverage required shall not be construed to
create a limit of Licensee’s liability with respect to its indemnification under
this Agreement.

  b.   Licensee shall provide Board with written evidence of such insurance upon
Board’s request. Licensee shall provide Board with written notice of at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance.

  c.   Licensee shall maintain such commercial general liability insurance
beyond the expiration or termination of this Agreement during (i) the period
that any Licensed Subject Matter developed pursuant to this Agreement is being
commercial distributed or sold by Licensee or by a sublicensee or agent of
Licensee; and (ii) the five (5) year period immediately after such period.

11. USE OF BOARD AND COMPONENT’S NAME
Licensee may not use the name of University, System or Board without express
written consent.
12. CONFIDENTIAL INFORMATION AND PUBLICATION
12.1 Board and Licensee each agree that all information contained in documents
marked “confidential” and forwarded to one by the other (i) be received in
strict confidence, (ii) be used only for the purposes of this Agreement, and
(iii) not be disclosed by the recipient party, its agents or employees without
the prior written consent of the other party, except to the extent that the
recipient party can establish competent written proof that such information;

  a.   was in the public domain at the time of disclosure;

  b.   later became part of the public domain through no act or omission of the
recipient party, it’s employees, agents, successors or assigns;

 

11



--------------------------------------------------------------------------------



 



  c.   was lawfully disclosed to the recipient party by a third party having the
right to disclose it;

  d.   was already known by the recipient party at the time of disclosure;

  e.   was independently developed by the recipient; or

  f.   is required by law or regulation to be disclosed.

12.2 Each party’s obligation of confidence hereunder shall be fulfilled by using
at least the same degree of care with the other party’s confidential information
as it uses to protect its own confidential information. This obligation shall
exist while this Agreement is in force and for a period of 3 years thereafter.
12.3 University will submit its manuscript for any proposed publication of
research related to Licensed Subject Matter to Licensee at least 30 days before
publication, and Licensee shall have the right to review and comment upon the
publication in order to protect Licensee’s confidential information. Upon
Licensee’s request. publication will be delayed up to 60 additional days to
enable Licensee to secure adequate intellectual property protection of
Licensee’s property that would be affected by the publication. For the purposes
of this clause “publication” shall mean any public disclosure as defined under
patent law.
13. PATENTS AND INVENTIONS
13.1 Both parties agree to fully cooperate with each other concerning patent
matters, including selection and use of patent counsel. If after consultation
with Licensee, both parties agree that a patent application should be filed for
Licensed Subject Matter, Board will prepare and file the appropriate patent
applications, and Licensee will pay the cost of searching, preparing, filing,
prosecuting and maintaining same. If Licensee notifies Board that it does not
intend to pay the cost of an application, or if Licensee does not respond or
make an effort to agree with Board on the disposition of rights in the subject
invention, then Board may file an application at its own expense and Licensee
will have no rights to the invention in the territory in question; provided,
however, that If Licensee has filed applications in the United States, at least
three major territories within the European Union and Japan, Licensee will
retain exclusive rights worldwide. Board will provide Licensee a copy of any
patent application for which Licensee has paid the cost of filing, as well as
copies of any documents received or filed with the respective patent office
during the prosecution thereof.

 

12



--------------------------------------------------------------------------------



 



14. ALTERNATE DISPUTE RESOLUTION
14.1 Any dispute or controversy arising out of or relating to this Agreement,
its construction or its actual or alleged breach will be decided by mediation,
If the mediation does not result in a resolution of such dispute or controversy,
it will be finally decided by an appropriate method of alternate dispute
resolution, including without limitation, arbitration, conducted in the city of
El Paso, Texas in accordance with the Commercial Dispute Resolution Procedures
of the American Arbitration Association. The arbitration panel will include
members knowledgeable in the evaluation of biotechnology and chemical
technology. Judgment upon the award rendered may be entered in the highest court
or forum having jurisdiction, state or federal. The provisions of this
Article 14 will not apply to decisions on the validity of patent claims or to
any dispute or controversy as to which any treaty or law prohibits such
arbitration. The decision of the arbitration must be sanctioned by a court of
law having jurisdiction to be binding upon and enforceable by the parties.
15. GENERAL
15.1 This Agreement constitutes the entire and only agreement between the
parties for Licensed Subject Matter and all other prior negotiations,
representations, agreements, and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof may be made except by a
written document signed by both parties.
15.2 Any notice required by this Agreement must be given by prepaid, first
class, certified mail, return receipt requested and addressed to:
The University of Texas at El Paso
Technology Transfer Office
Burges Hall, Room 404
500 W. University
El Paso, Texas 79968
Attn: Technology Transfer Manager
Ph: 915/747-7901
Fax: 915/747-5931
or in the case of Licensee to:
ChromaDex
2952 Daimler St.
Santa Ana, California 92705
Attn: Mr. Frank Jaksch
Fax: 949/419-0894
Phone: 949/419-0288
or other addresses as may be given from time to time under the terms of this
notice provision.

 

13



--------------------------------------------------------------------------------



 



15.3 Licensee must comply with all applicable federal, state and local laws and
regulations in connection with its activities pursuant to this Agreement.
15.4 This Agreement will be construed and enforced in accordance with the laws
of the United States of America and of the State of Texas.
15.5 Failure of Board to enforce a right under this Agreement will not act as a
waiver of that right or the ability to later assert that right relative to the
particular situation involved.
15.6 Headings are included herein for convenience only and shall not be used to
construe this Agreement.
15.7 If any part of this Agreement is for any reason found to be unenforceable,
all other parts nevertheless remain enforceable.
IN WITNESS WHEREOF, parties hereto have caused their duly authorized
representatives to execute this Agreement.

                      BOARD OF REGENTS OF THE       CHROMADEX     UNIVERSITY OF
TEXAS SYSTEM                
 
                   
By
          By   /s/ Frank Jaksch    
 
                   
 
  Diana S. Natalicio, President           Frank Jaksch, President    
 
                   
Date:
          Date:        
 
                   
 
                    Approved as to Content:                
 
                   
By
                   
 
                   
 
  Paul C. Maxwell, Vice President for Research                
 
  and Sponsored Projects                
 
                   
Date:
                   
 
                   

 

14